Name: Commission Implementing Regulation (EU) 2017/1514 of 31 August 2017 initiating a review of Council Implementing Regulation (EU) No 1371/2013 (extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 791/2011 on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports of certain open mesh fabrics of glass fibres consigned from India and Indonesia, whether declared as originating in India and Indonesia or not) for the purposes of determining the possibility of granting an exemption from those measures to one Indian exporting producer, repealing the anti-dumping duty with regard to imports from that exporting producer and making imports from that exporting producer subject to registration
 Type: Implementing Regulation
 Subject Matter: competition;  Asia and Oceania;  international trade;  iron, steel and other metal industries;  chemistry;  trade
 Date Published: nan

 1.9.2017 EN Official Journal of the European Union L 226/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1514 of 31 August 2017 initiating a review of Council Implementing Regulation (EU) No 1371/2013 (extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 791/2011 on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports of certain open mesh fabrics of glass fibres consigned from India and Indonesia, whether declared as originating in India and Indonesia or not) for the purposes of determining the possibility of granting an exemption from those measures to one Indian exporting producer, repealing the anti-dumping duty with regard to imports from that exporting producer and making imports from that exporting producer subject to registration THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), in particular Articles 11(4), 13(4) and 14(5) thereof, After informing the Member States, Whereas: 1. REQUEST (1) The European Commission (the Commission) received a request for an exemption from the anti-dumping measures applicable to imports of certain open mesh fabrics of glass fibres originating in or consigned from the People's Republic of China as extended to imports of certain open mesh fabrics of glass fibres consigned from India and Indonesia, whether declared as originating in India and Indonesia or not, as far as the applicant is concerned, pursuant to Articles 11(4) and 13(4) of the basic Regulation. (2) The request was lodged on 26 January 2017 by SPG GLASS FIBRE PVT. LTD (the applicant), an exporting producer of certain open mesh fabrics of glass fibres in India (the country concerned). 2. PRODUCT UNDER REVIEW (3) The product under review is open mesh fabrics of glass fibres, of a cell size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2, excluding glass fibre discs, originating in in the People's Republic of China or consigned from India or Indonesia, whether declared as originating in India or Indonesia or not (the product under review), currently falling within CN codes ex 7019 51 00 and ex 7019 59 00. 3. EXISTING MEASURES (4) The measures currently in force are a definitive anti-dumping duty imposed by Council Implementing Regulation (EU) No 791/2011 (2) and extended to imports consigned from India and Indonesia, whether declared as originating in India or in Indonesia or not, by Council Implementing Regulation (EU) No 1371/2013 (3). (5) On 9 August 2016 the Commission initiated an expiry review (4) of the anti-dumping measures applicable to imports of certain open mesh fabrics of glass fibres, originating in the People's Republic of China. This review investigation is ongoing. 4. GROUNDS FOR THE REVIEW (6) The applicant alleged that it did not export the product under review to the Union during the investigation period used in the investigation that led to the extended measures (1 April 2012 to 31 March 2013). (7) In addition, the applicant alleged that it has not circumvented the existing measures. (8) The applicant further alleged that after the investigation period used in the investigation that led to the extended measures it has entered into an irrevocable contractual obligation to export a significant quantity to the Union. 5. PROCEDURE 5.1. Initiation (9) The Commission examined the evidence available and concluded that there was sufficient evidence to justify the initiation of an investigation pursuant to Articles 11(4) and 13(4) of the basic Regulation for the purposes of determining the possibility of granting the applicant an exemption from the extended measures. (10) The Union industry known to be concerned was informed of the request for a review and was given an opportunity to comment, but did not provide any substantiated arguments indicating that the opening of an investigation is not warranted. 5.2. Repeal of the existing anti-dumping measures and registration of imports (11) Pursuant to Article 11(4) of the basic Regulation, the anti-dumping duty in force should be repealed with regard to imports of the product under review which are produced and sold for export to the Union by the applicant. (12) At the same time, such imports should be made subject to registration in accordance with Article 14(5) of the basic Regulation in order to ensure that, should the review result in a finding of circumvention in respect of the applicant, anti-dumping duties can be levied from the date of the registration of these imports. The amount of the applicant's possible future liabilities cannot be estimated at this stage of the investigation. 5.3. Review investigation period (13) The investigation will cover the period from 1 July 2016 to 30 June 2017 (review investigation period). 5.4. Investigating the applicant (14) In order to obtain information it deems necessary for its investigation, the Commission will send a questionnaire to the applicant. The applicant must submit the completed questionnaire within 37 days of the date of entry into force of this Regulation, unless otherwise specified, pursuant to Article 6(2) of the basic Regulation. 5.5. Other written submissions (15) Subject to the provisions of this Regulation, all interested parties are invited to make their views known, submit information and provide supporting evidence. Unless otherwise specified, this information and supporting evidence must reach the Commission within 37 days of the date of entry into force of this Regulation. 5.6. Possibility to be heard by the Commission investigation services (16) All interested parties may request to be heard by the Commission investigation services. Any request to be heard must be made in writing and must specify the reasons for the request. For hearings on issues pertaining to the initiation stage of the investigation the request must be submitted within 15 days of the date of entry into force of this Regulation. Thereafter, a request to be heard must be submitted within the specific deadlines set by the Commission in its communication with the parties. 5.7. Instructions for making written submissions and sending completed questionnaires and correspondence (17) Information submitted to the Commission for the purpose of trade defence investigations shall be free from copyrights. Interested parties, before submitting to the Commission information and/or data which is subject to third party copyrights, must request specific permission to the copyright holder explicitly allowing a) the Commission to use the information and data for the purpose of this trade defence proceeding and b) to provide the information and/or data to interested parties to this investigation in a form that allows them to exercise their right of defence. (18) All written submissions, including the information requested in this Regulation, completed questionnaires and correspondence provided by interested parties for which confidential treatment is requested should be labelled Limited (5). (19) Interested parties providing Limited information are required to furnish non- confidential summaries of it pursuant to Article 19(2) of the basic Regulation, which will be labelled For inspection by interested parties. These summaries should be sufficiently detailed to permit a reasonable understanding of the substance of the information submitted in confidence. If an interested party providing confidential information does not furnish a non-confidential summary of it in the requested format and quality, such information may be disregarded. (20) Interested parties are invited to make all submissions and requests by email including scanned powers of attorney and certification sheets, with the exception of voluminous replies which should be submitted on a portable digital storage medium (CD-ROM, DVD, USB flash drive...) by hand or by registered mail. By using email, interested parties express their agreement with the rules applicable to electronic submissions contained in the document CORRESPONDENCE WITH THE EUROPEAN COMMISSION IN TRADE DEFENCE CASES published on the website of the Directorate-General for Trade: http://trade.ec.europa.eu/doclib/docs/2011/june/tradoc_148003.pdf. The interested parties must indicate their name, address, telephone and a valid email address and they should ensure that the provided email address is a functioning official business email which is checked on a daily basis. Once contact details are provided, the Commission will communicate with interested parties by email only, unless they explicitly request to receive all documents from the Commission by another means of communication or unless the nature of the document to be sent requires the use of a registered mail. For further rules and information concerning correspondence with the Commission including principles that apply to submissions by email, interested parties should consult the communication instructions with interested parties referred to above. Commission address for correspondence: European Commission Directorate-General for Trade Directorate H Office: CHAR 04/039 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ  6. NON-COOPERATION (21) In cases where any interested party refuses access to or does not provide the necessary information within the time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made on the basis of facts available, in accordance with Article 18 of the basic Regulation. (22) Where it is found that any interested party has supplied false or misleading information, the information may be disregarded and use may be made of facts available. (23) If an interested party does not cooperate or cooperates only partially and findings are therefore based on facts available in accordance with Article 18 of the basic Regulation, the result may be less favourable to that party than if it had cooperated. (24) Failure to give a computerised response will not be deemed to constitute non-cooperation, provided that the interested party shows that presenting the response as requested would result in an unreasonable extra burden or unreasonable additional cost. The interested party should immediately contact the Commission. 7. HEARING OFFICER (25) Interested parties may request the intervention of the Hearing Officer in trade proceedings. The Hearing Officer acts as an interface between the interested parties and the Commission investigation services. The Hearing Officer reviews requests for access to the file, disputes regarding the confidentiality of documents, requests for extension of time limits and requests by third parties to be heard. The Hearing Officer may organise a hearing with an individual interested party and mediate to ensure that the interested parties' rights of defence are being fully exercised. The Hearing Officer will also provide opportunities for a hearing involving parties to take place which would allow different views to be presented and rebuttal arguments offered. (26) A request for a hearing with the Hearing Officer should be made in writing and should specify the reasons for the request. For hearings on issues pertaining to the initial stage of the investigation the request must be submitted within 15 days of the date of entry into force of this Regulation. Thereafter, a request to be heard must be submitted within specific deadlines set by the Commission in its communication with the parties. (27) For further information and contact details interested parties may consult the Hearing Officer's web pages on DG Trade's website: http://ec.europa.eu/trade/trade-policy-and-you/contacts/hearing-officer/ 8. SCHEDULE OF THE INVESTIGATION (28) The investigation will be concluded, pursuant to Article 11(4) of the basic Regulation, within nine months of the date of the entry into force of this Regulation. 9. PROCESSING OF PERSONAL DATA (29) Any personal data collected in this investigation will be treated in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (6), HAS ADOPTED THIS REGULATION: Article 1 A review of Implementing Regulation (EU) No 1371/2013 is hereby initiated pursuant to Articles 11(4) and 13(4) of Regulation (EU) 2016/1036 in order to establish whether the imports of open mesh fabrics of glass fibres, of a cell size of more than 1,8 mm both in length and in width and weighing more than 35 g/m2, excluding glass fibre discs, originating in the People's Republic of China or consigned from India or Indonesia, whether declared as originating in India or Indonesia or not, currently falling within CN codes ex 7019 51 00 and ex 7019 59 00 (TARIC codes: 7019510014, 7019510015, 7019590014 and 7019590015), produced by SPG GLASS FIBRE PVT. LTD (TARIC additional code C205), should be subject to the anti-dumping measures imposed by Implementing Regulation (EU) No 1371/2013. Article 2 The anti-dumping duty imposed by Implementing Regulation (EU) No 1371/2013 is hereby repealed with regard to the imports identified in Article 1 of this Regulation. Article 3 The Customs authorities shall take the appropriate steps to register the imports into the Union identified in Article 1 of this Regulation, pursuant to Article 14(5) of Regulation (EU) 2016/1036. Registration shall expire nine months following the date of entry into force of this Regulation. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 791/2011 of 3 August 2011 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China (OJ L 204, 9.8.2011, p. 1). (3) Council Implementing Regulation (EU) No 1371/2013 of 16 December 2013 extending the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 791/2011 on imports of certain open mesh fabrics of glass fibres originating in the People's Republic of China to imports of certain open mesh fabrics of glass fibres consigned from India and Indonesia, whether declared as originating in India and Indonesia or not (OJ L 346, 20.12.2013, p. 20). (4) Notice of initiation of an expiry review of the anti-dumping measures applicable to imports of certain open mesh fabrics of glass fibres, originating in the People's Republic of China (OJ C 288, 9.8.2016, p. 3). (5) A Limited document is a document which is considered confidential pursuant to Article 19 of Council Regulation (EC) No 1225/2009 (OJ L 343, 22.12.2009, p. 51) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-Dumping Agreement). It is also a document protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43). (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1).